This is an attempted appeal from an order of the Porter Circuit Court overruling appellant's written objections to appellee's current and supplemental report, and approving the investment of funds of the guardianship in corporate stocks, which investment had theretofore been made by appellee, without authority from the court.
Appellee has filed a motion to dismiss the appeal. One of 1.  the grounds of the motion is that the order appealed from is not a final order.
Appellant contends that said order "merged" in a subsequent order of the court wherein the court accepted the resignation of appellee as such guardian, and wherein the court discharged the appellee as such guardian and released her and her sureties from further liability on her guardian's bond; that said subsequent order is a final order, and therefore this is an appeal from a final order of the court.
We disagree with appellant's said contention that said orders "merged," so as to make the first order appealable as a final order.
The record does not show that appellant reserved any 2.  exceptions to said later order, and therefore this court will not review that order. *Page 566 
Appellee presents other grounds for dismissal of this appeal, but in view of the conclusion we have reached, it is unnecessary that we discuss any of them.
Appeal dismissed.